Citation Nr: 0429629	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  02-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected right 
knee disability.

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
knee disability.

3.  Entitlement to service connection for right knee 
arthritis.  

4.  Entitlement to an evaluation in excess of 20 percent for 
a right knee disorder, with residuals of a medial 
meniscectomy, lateral retinacular release, and patellar 
realignment. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office and 
Medical Center (RO) in Fort Harrison, Montana, in which the 
RO denied an evaluation in excess of 20 percent for a 
service-connected right knee disability.

This matter also comes before the Board from a December 2002 
rating decision in which the RO denied service connection for 
disorders of the left knee and low back, and for traumatic 
arthritis of the right knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

A remand is required in this case as to all of the claims on 
appeal.  Although the Board regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claims so that he is afforded 
every possible consideration, and to comply with due process.

This claim was previously before the Board in April 2003, at 
which time it was remanded for additional evidentiary 
development, primarily in order to schedule a comprehensive 
orthopedic examination of the right knee.  A private 
examination for VA purposes was conducted in May 2003.  

At a videoconference hearing before the undersigned Veterans 
Law Judge in April 2004, the veteran and his representative 
pointed out several inconsistencies pertaining to the 
findings made during the May 2003 examination.  For example, 
although one of the veteran's claims involves service 
connection for right knee arthritis, the examiner indicated 
that no X-ray films of the knees were taken on examination, 
and instead referred to prior X-ray films of the right and 
left knees (no date specified), reported as normal.  The 
veteran felt that new X-ray films should have been taken.  
The examiner also rendered an impression of bilateral knee 
pain, but in the narrative of the report indicated that a 
diagnosis of possible patellar tendonitis of the left knee 
might be warranted.  The veteran testified that he reported 
having symptoms of instability, locking, and functional 
impairment of the right knee, which may not have been 
apparent at the time of the examination, but which he felt 
should have been noted in the examination report, but were 
not.  

With respect to the back, the veteran noted that the examiner 
in May 2003 indicated that there was no specifically 
clinically diagnosed disorder of the low back, but then 
issued a diagnosis of chronic lumbosacral sprain.  In 
addition, the veteran noted that the examiner indicated that 
no X-ray films of the back were taken on examination, and 
instead referred to prior X-ray films of the low back, which 
were normal.  Again, the veteran felt that X-ray films of the 
back should have been taken in order to identify all 
applicable diagnoses impacting the low back.  

The hearing testimony indicated that the veteran receives 
monthly treatment for his knees at the VA medical facility in 
Fort Harrison, Montana.  It appears that VA records current 
through January 2003 are on file, but that more recent 
records may be available.  

As pointed out by the Board in its remand of April 2003, the 
medical evidence of record is inadequate to reach a 
determination on the veteran's claim for an increased 
evaluation for his service-connected right knee disorder, as 
well as his claimed right knee arthritis.  First, an 
assessment should be made as to the extent and degree of his 
currently manifested right knee disability.  Second, an 
opinion is necessary as to whether any degenerative changes, 
if currently shown, are etiologically a part of the service-
connected disability.  Third, if the traumatic arthritis is 
found to be etiologically related to the service-connected 
right knee disability, it is incumbent upon the RO to 
consider whether separate evaluations are warranted for 
arthritis and instability of the right knee.  See VAOPGCPREC 
23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 
1998); VAOPGCPREC 9-04 (Sept. 17, 2004).

With respect to the claimed disorders of the left knee and 
low back, initially it is essential to identify whether or 
not a currently manifested disability actually exists, and, 
if so, whether it is at least as likely as not that any such 
identified disorder is related either to service or to the 
service-connected right knee disorder, as primarily claimed.  

For the reasons stated above, this appeal is REMANDED to the 
RO for the following action:

1.  The RO should obtain all outpatient 
treatment records of the veteran dated 
after January 2, 2003, from the Fort 
Harrison VA Medical Center.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his current service 
connected right knee disorder, as well as 
to identify any right knee arthritis, in 
conjunction with his service connection 
claim.  The veteran has requested that 
this examination be performed by an 
examiner other than the doctor who 
conducted the May 2003 examination.  The 
examiner should be provided with the 
veteran's claims file, to include a copy 
of this remand, for review in conjunction 
with the examination.  

Range of motion studies should be 
conducted and X-ray films of the right 
knee should be taken.  Commentary should 
be provided as to the presence and extent 
of any painful motion, excess 
fatigability, instability, and functional 
loss due to pain.  The examiner is 
specifically requested to provide an 
opinion as to whether any right knee 
degenerative changes/arthritis is 
currently manifested and if so, whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
the veteran's degenerative changes of the 
right knee are etiologically related to 
his service-connected right knee 
disability.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale.

3.  A VA orthopedic examination is also 
requested in conjunction with the 
veteran's claimed left knee and low back 
disorders, which he primarily maintains 
have been sustained secondary to his 
service-connected right knee disability.  
As noted previously, the veteran has 
requested that this examination be 
performed by an examiner other than the 
doctor who conducted the May 2003 
examination.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail, to 
include taking X-ray films of the left 
knee and low back, if required, to 
identify any currently manifested 
disability.  The examiner should be 
provided with the veteran's claims file, 
to include a copy of this remand, for 
review in conjunction with the 
examination.

Initially, the examiner is requested to 
identify and diagnose any currently 
manifested disability of the left knee 
and low back.  Thereafter, the examiner 
should be asked whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
left knee and low back disorder is 
secondarily related to the veteran's 
service-connected right knee disability 
or, in the alternative, whether it is at 
least as likely as not that either 
condition is etiologically related to 
service.  The examiner should be provided 
with the veteran's claims file, to 
include a copy of this remand, for review 
in conjunction with the examination.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for residuals of 
a medial meniscectomy, lateral 
retinacular release, and patellar 
realignment.  In readjudicating this 
claim, the RO should reconsider the issue 
of entitlement to service connection for 
arthritis of the right knee, as well as 
the question of whether separate 
evaluations are warranted for arthritis 
and instability of the right knee.  The 
RO should also readjudicate the veteran's 
service connection claims involving 
disorders of the left knee and low back, 
on a direct as well as secondary basis.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
September and October 2003 SSOCs.  An 
appropriate period of time should be 
allowed for response. 

The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion as to the 
outcome of matter at issue at this time.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


